[Cite as State v. Harrison, 2012-Ohio-4397.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 77929




                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                 LORENZO HARRISON
                                                       DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-382422
                                    Application for Reopening
                                       Motion No. 456524


        RELEASE DATE:                September 21, 2012
FOR APPELLANT

Lorenzo W. Harrison, pro se
Inmate No. 563-687
Southern Ohio Correctional Facility
P.O. Box 45699
Lucasville, Ohio 45699


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: Daniel T. Van
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
COLLEEN CONWAY COONEY, J.:

         {¶1} Lorenzo Harrison has filed an application for reopening pursuant to App.R.

26(B).     Harrison is attempting to reopen the appellate judgment rendered in State v.

Harrison, 8th Dist. No. 77929 (Dec. 6, 2001), which affirmed his conviction for the

offense of aggravated arson.      We decline to reopen Harrison’s appeal.

         {¶2} App.R. 26(B)(2)(b) requires that Harrison establish “a showing of good

cause for untimely filing if the application is filed more than 90 days after journalization

of the appellate judgment,” which is subject to reopening. The Ohio Supreme Court,

with regard to the 90-day deadline provided by App.R. 26(B)(2)(b), has recently

established that:

         * * * Consistent enforcement of the rule’s deadline by the appellate courts
         in Ohio protects on the one hand the state’s legitimate interest in the finality
         of its judgments and ensures on the other hand that any claims of ineffective
         assistance of appellate counsel are promptly examined and resolved.

         Ohio and other states “may erect reasonable procedural requirements for
         triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
         (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
         Ohio has done by creating a 90-day deadline for the filing of applications to
         reopen. * * *

         * * * The 90-day requirement in the rule is applicable to all appellants, State
         v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d 722, and [the
         applicant] offers no sound reason why he — unlike so many other Ohio
         criminal defendants — could not comply with that fundamental aspect of
         the rule.

State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7-8, 10. See also

State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73
Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d 88,

1995-Ohio-249, 647 N.E.2d 784.

       {¶3} Herein, Harrison is attempting to reopen the appellate judgment that was

journalized on December 6, 2001.     The application for reopening was not filed until July

2, 2012, more than 90 days after journalization of the appellate judgment in Harrison.

In an attempt to establish good cause for the untimely filing of the application for

reopening, Harrison argues that he had difficulty in obtaining a copy of the trial transcript

and other evidentiary materials.   In addition, Harrison argues the existence of a separate

appeal obviated the need to file a timely application for reopening.     Harrison has failed

to establish “a showing of good cause” for the untimely filing of his application for

reopening. Difficulty in obtaining a transcript or other legal materials does not establish

good cause for the untimely filing of an application for reopening. State v. Houston, 73

Ohio St.3d 346, 1995-Ohio-317, 652 N.E.2d 1018. In addition, the existence of another

appeal or legal action, on behalf of Harrison, does not establish good cause for missing

the filing deadline. Gumm; Lamar.       See also State v. Klein, 8th Dist. No. 58389, 1991

Ohio App. LEXIS 1346 (Mar. 28, 1991), reopening disallowed, Motion No. 49260 (Mar.

15, 1994), aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th

Dist. No. 67834, 1995 Ohio App. LEXIS 2962 (July 13, 1995), reopening disallowed,

Motion No. 70493 (Apr. 22, 1996); State v. Travis, 8th Dist. No. 56825, 1990 Ohio App.

LEXIS 1356 (Apr. 5, 1990),      reopening disallowed, Motion No. 51073 (Nov. 3, 1994),

aff’d, 72 Ohio St.3d 317, 1995-Ohio-152, 649 N.E.2d 1226.         See also State v. Gaston,
8th Dist. No. 79626, 2007 Ohio App. LEXIS 147 (Jan. 17, 2007); State v. Torres, 8th

Dist. No. 86530, 2007-Ohio-9.

      {¶4} Accordingly, the application for reopening is denied.



COLLEEN CONWAY COONEY, JUDGE

MELODY J. STEWART, P.J., and
MARY J. BOYLE, J., CONCUR